In a hybrid proceeding pursuant to CPLR article 78 to review a determination of the Town of Hempstead Department of Conservation & Waterways dated February 19, 2004, in effect, amending a permit so as to allow Allen Weinstein to construct a floating dock, and to review a determination of the New York State Department of Environmental Conservation dated April 26, 2004, granting the application of Allen Weinstein for a tidal wetlands permit to construct the floating dock, and action, inter alia, to recover damages for trespass and nuisance, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Davis, J.), entered September 13, 2005, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
*658The Supreme Court correctly dismissed, as time-barred, the causes of action seeking annulment of the subject determinations (see CPLR 217 [1]; cf. ECL 25-0404).
The petitioners’ remaining contentions have been rendered academic in light of our determination. Miller, J.P., Covello, Garni and McCarthy, JJ., concur.